Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the First Office Action on the Merits of US 17/492,229 filed on 10/01/2021.  This application is a CON of 17/145,844 filed on 01/11/2021 which is a CON of 16/804,401 filed on 02/28/2020 which is a CON of 16/142,921 filed on 09/26/2018 (US Patent 10590435) which is a CON of 15/298,760 filed on 10/20/2016 (US Patent 10266846) which is a DIV of 14/598,462 filed on 01/16/2015 (US Patent 9493788) which is a DIV of 11/981,022 filed on 10/31/2007 (US Patent 8962330) which is a CON of 11/899,500 filed on 09/06/2007 (US Patent 7790449) which is a CON of 10/423,704 filed on 04/25/2003 (US Patent 7282199) which is a CIP of PCT/US02/33630 filed on 11/12/2002 which claims US priority benefit of  US Provisionals 60/386,122 filed on 06/05/2002, 60/377,133 filed on 05/01/2002, and 60/341,151 filed on 12/17/2001.
Election/Restrictions
Applicant’s election without traverse of the species claim 7 in the reply filed on 03/04/2022 is acknowledged.
Claims 1-6, 9-11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Claims 1-16 are pending.
Claims 1-6, 9-11, and 13-15 are withdrawn to non-elected subject matter.
Claims 7, 8, 12, and 16 are under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 8, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10,590,435. 
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims render obvious the instant claims.  
For example, regarding instant claim 7, patented claim 1 recites a cultured host cell containing a recombinant nucleic acid molecule encoding an AAV vp1 capsid protein having a sequence comprising amino acids 1 to 738 of SEQ ID NO: 2 (AAV8) or a sequence at least 95% identical to the full length of amino acids 1 to 738 of SEQ ID NO: 2, wherein the recombinant nucleic acid molecule further comprises a heterologous non-AAV sequence.   The range of at least 95% encompasses 100% and reference SEQ ID NO: 2 is identical to instant SEQ ID NO:2 and is encoded by nucleotides 2121 to 4334 of instant SEQ ID NO: 1
Regarding instant claim 8, patented claim 2 recites a functional rep gene. 
Regarding instant claim 12, patented claim 18 recites the rep gene is from AAV2.
Regarding instant claim 16, patented claims 22 recites the recombinant nucleic acid molecule is a plasmid.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1-14 of U.S. Patent No.  US 10,266,846.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claim.  
	Regarding instant claim 7, patented claim 5 recites a host cell containing a vector, in culture, where the vector is an AAV8 viral vector where the capsid protein is made by expression of a nucleotide sequence 2730 to 4337 of SEQ ID NO: 1.  Reference SEQ ID NO: 1 is identical to instant SEQ ID NO: 1.  Further, reference claim 5 includes the limitation of further comprising a heterologous non-AAV sequence.  

Claims 7, 8, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/804,401 (reference application) as evidenced by Grimm et al (Hum Gene Ther , December 10, 1998, pages 2745-60). 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 renders obvious the instant claims.  
Regarding claim 7, reference claim 1 is drawn to a method of making an rAAV comprising culturing a host cell containing: a molecule encoding the vp1 capsid protein having amino acids 1 to 738 of SEQ ID NO: 2.  Reference SEQ ID NO: 2 is identical to instant SEQ ID NO:2 and is encoded by nucleotides 2121 to 4334 of instant SEQ ID NO: 1.  Reference claim 1 includes the limitation of further comprising a heterologous non-AAV sequence.  
Regarding instant claim 8, reference claim 1 includes the limitation of further comprising a functional rep gene.  
Regarding instant claims 16, reference claim 1 does not explicitly recite a plasmid.  However, it would have been prima facie obvious before the time of the presently claimed invention to use a plasmid as the type of nucleic acid molecule encoding an amino acid sequence for making a protein in a host cell because this was routine lab practice for years before the presently claimed invention as evidenced by Grimm et al.  (See Abstract, lines 1-10). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Related art is Gao et al entitled “Novel adeno-associated viruses from rhesus monkeys as vectors for human gene therapy” (PNAS Vol 99 18): 11854-59, September 2002; IDS reference) as evidenced by the attached Score result for this reference.  This reference is the applicants’ own work and it shows AAV8 nonstructural and capsid protein genes having a 100% sequence match to the instant claims and is published after the priority date for the presently claimed invention.  This attached Score report result also shows a Direct Submission date of May 20, 2002, which is also after the priority date for the presently claimed invention.
Regarding the Bartlett et al reference USPGPub 2005/0287122A1 (published application of US 11/145,035), this reference is not prior art because the US Provisional 60/260124 filed on 01/05/2001 does not disclose the sequences of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658